Title: Enclosure: [Rank and Promotion Rules in the Army], [2 July 1799]
From: 
To: 


The following Rules have been adopted by the president of the United States relative to Rank and promotion in the Army.
Rank
The Field Officers of the Twelve Regiments of Infantry raised in pursuance of the Act of the 16th. July 1798 who served in the Regular Army during the late War and continued therein to the end thereof shall take rank of all others of the same Grade who were not in Service or who were deranged in pursuance of any Resolution of Congress—their relative rank with each other to be the same as at the end of the War.
Those Officers who have been deranged in pursuance of any Resolution of Congress to take rank next after those who continued to the expiration of the War—their relative Rank with each other to be agreeably to their respective Grades and dates of Commission.
Provided always that Colonels who were deranged shall take rank of Lieutenant Colonels who served to the end of the War—Lieutenant Colonels of Majors—Majors of Captains &ca. Officers who have served in the Army or Levies since the peace and have been disbanded shall take Rank next after the Officers deranged during the late War.

Resignations shall preclude all claim to Rank.
The Rank of those Officers who have not been in Service shall be determined by the Commander in Chief.
Promotions
The Captains and Subalterns in the Cavalry, Artillery and Infantry shall rise regimentally to the rank of Major inclusive. Promotions from the Rank of Major to that of Lieutenant Colonel shall be in the line of the Army—provided however that the said promotions in the Cavalry, Artillery and Infantry shall be confined to their respective lines.
On a Vacancy happening the Senior Officer of the next inferior Grade in ordinary cases shall be considered as the most proper person to fill the same. But in cases of extraordinary merit, Officers altho’ not senior in rank may be appointed to fill vacancies.
